REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 19 and dependent claims 3-5, 9-10, 12-18 and 21-26 are considered allowable. Independent claims 1 and 19 are allowable because the prior art does not disclose the structure regarding the claimed combination of A pump-conditioned garment comprising: first and second fluid-circulating vent panels, a pump assembly for providing a motive force to circulate the circulating fluid through each of the first and second vent panels; a conduit assembly routed within the garment and coupling the pump assembly and each of the first and second vent panels; a controller for controlling the pump assembly to provide the motive force; and a power source for providing power to operate the pump assembly and the controller, the garment further comprising a covering layer, each of the first and second vent panels having a multi-layer planar construction and including: a port; an attaching layer at one face of the vent panel and facing toward the covering layer, the attaching layer being generally impermeable to the circulating fluid, the vent panel being attached to the covering layer at the attaching layer; a diffusing layer at an opposing face of the vent panel and facing away from the covering layer, the diffusing layer being generally permeable to the circulating fluid so as to allow such fluid to circulate therethrough in an effort to condition the individual; and a circulation layer interposed between the attaching layer and the diffusing layer, the circulation layer allowing the circulating fluid to pass therethrough between the port and the diffusing layer, each of the first and second vent panels further having a periphery and further including an edge band wrapped around the periphery, the port of the vent panel being positioned within the edge band of the vent panel and in communication with the circulation Page 2 of 22DOCKET NO.: TEME-0002PATENTApplication No.: 16/502,854Office Action Dated: March 4, 2022layer of the vent panel, the edge band of the vent panel being semi-permeable to the circulating fluid and defining therein a plurality of venting pores, the venting pores imparting a lateral flow of the circulating fluid along the covering layer of the garment, the diffusing layer of the vent panel imparting a direct flow of the circulating fluid away from the covering layer of the garment, the pump assembly including an ultrasonic piezoelectric pump with a mass of about 1-10 grams.
Independent claim 19 includes similar limitations as Independent claim 1. 

The prior art does not disclose or teach these structures. The closest prior art appears to be 2014/0222121 by Spence and does not disclose or teach these elements.

Examiner has been persuaded by Applicant’s remarks in the reply dated December 16, 2019.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732